DETAILED ACTION

 	The amendment filed 7/28/2021 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (9,399,297) in view of Wagner et al. (2017/0087718).
 	Cho shows an embodiment of a vacuum cup made of different materials in Figures 7 and 8 comprising a bellows (32), a lip (12), and an insert (13).  Cho does not disclose its insert as defining a central channel with a surrounding annular porous portion as now recited in the claims of the instant application.
	However, the Wagner et al. publication shows embodiments (see Figs. 8A-10D) comprising a bellows-type vacuum gripper having an insert (100,120,130,140,150) at the distal end of the bellows.  The insert includes a central opening surrounded by ring of an inherently porous foam material.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the insert of Cho’s vacuum cup (e.g. the mesh insert 26 or the perforated insert 27 in Fig. 4 or 5) with a foam insert similar to that shown in the Wagner et al. 
 	Regarding claim 4, the lip can be formed of rubber, silicone, or urethane (see col. 4, lines 31-33 of Cho’s specification).
Response to Arguments
 	Some of the embodiments shown in the Wagner et al. publication (e.g. embodiments of Figs. 10A-10D) would allow a flow of air through the most centrally located channel or opening (e.g. the cross-shaped opening 154 in Fig. 10D) as well as through the openings (e.g. through openings 152 in Fig. 10D) and corresponding surrounding foam.  Also, even the embodiment shown in Figures 8A and 8B would allow at least some degree of air flow through the annular foam portion between the front face (104) and the sidewalls of the opening (106) which are not covered by member (102).

Claims 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Wagner et al. as applied to claims 1 and 3-10 above, and further in view of Mougin (2010/0244344).
 	Cho does not specifically disclose a base plate from which its vacuum cup is mounted as called for in claim 11.
 	Mougin shows it old and well known to mount a plurality of vacuum cups (20) to the underside of a base plate (Si) as shown in Figure 4.
	It would have been obvious to a person having ordinary skill in the art to mount one or more of the modified Cho vacuum cups, as were presented above in section 2, on a common base plate, as taught by Mougin, in order to better handle large articles.

4. 	Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US-9,399,297) in view of Chinese patent 201214247.
Cho shows an embodiment of a vacuum cup made of different materials in Figures 7 and 8 comprising a bellows (32), a lip (12), and an insert (13).  Cho does not disclose its insert as defining a central channel with a surrounding annular porous portion as now recited in the claims of the instant application. 
	However, Chinese patent 201214247 shows a vacuum cup having a foam insert mounted to the distal lip (33) of the bellows-type cup.  The insert contains a central opening (36) and a surrounding porous annular body such that air is able to flow through the entire foam insert.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the insert of Cho’s vacuum cup (e.g. the mesh insert 26 or the perforated insert 27 in Fig. 4 or 5) with a foam insert similar to that shown in the Chinese (‘247) patent.  The resulting insert would continue to function as a stabilizing element while allowing a certain degree of air flow therethrough.
 	Regarding claim 4, the lip can be formed of rubber, silicone, or urethane (see col. 4, lines 31-33 of Cho’s specification).

5. 	Claims 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Chinese patent 201214247 as applied to claims 1 and 3-10 above, and further in view of Mougin (2010/0244344).
 	Cho does not specifically disclose a base plate from which its vacuum cup is mounted as called for in claim 11.
 	Mougin shows it old and well known to mount a plurality of vacuum cups (20) to the underside of a base plate (Si) as shown in Figure 4.
.
Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1, 3-11, and 13-20 have been considered but are moot because the new ground of rejection relies on the Chinese 201214247 reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
6. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3652                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
8/4/2021